

115 HR 1756 IH: Virginia Jobs and Energy Act
U.S. House of Representatives
2017-03-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 1756IN THE HOUSE OF REPRESENTATIVESMarch 28, 2017Mrs. Comstock (for herself, Mr. Wittman, and Mr. Griffith) introduced the following bill; which was referred to the Committee on Natural ResourcesA BILLTo require the Secretary of the Interior to conduct offshore oil and gas Lease Sale 220 as soon as
			 practicable, and for other purposes.
	
 1.Short titleThis Act may be cited as the Virginia Jobs and Energy Act. 2.Lease Sale 220 and other OCS oil and gas lease sales offshore Virginia (a)Conduct of lease saleNotwithstanding any 5-year oil and gas leasing program in effect under section 18 of the Outer Continental Shelf Lands Act (43 U.S.C. 1344), the Secretary of the Interior shall conduct lease sale 220 (as defined in the Draft Proposed Outer Continental Shelf (OCS) Oil and Gas Leasing Program for 2010–2015 as published in the Federal Register on January 21, 2009 (74 Fed. Reg. 3631)) under section 8 of such Act (43 U.S.C. 1337) as soon as practicable, but not later than 1 year after the date of enactment of this Act.
 (b)Inclusion in future leasing programsThe Secretary of the Interior shall— (1)conduct at least 2 lease sales in the Virginia lease sale planning area during the effective period of the 2017–2022 OCS Oil and Gas Leasing Program; and
 (2)include at least 2 lease sales in the Virginia lease sale planning area in each 5-year oil and gas leasing program proposed after the date of the enactment of this Act.
 (c)NEPA ExclusionSection 102(2)(C) of the National Environmental Policy Act of 1969 (42 U.S.C. 4332(2)(C)) shall not apply with respect to any lease sale conducted under subsection (a) or subsection (b)(1).
			3.Protection of military operations
 (a)ProhibitionNo person may engage in any exploration, development, or production of oil or natural gas off the coast of Virginia that would conflict with any military operation, as determined in accordance with the Memorandum of Agreement between the Department of Defense and the Department of the Interior on Mutual Concerns on the Outer Continental Shelf signed July 20, 1983, and any revision or replacement for that agreement that is agreed to by the Secretary of Defense and the Secretary of the Interior after that date but before the date of issuance of the lease under which such exploration, development, or production is conducted.
 (b)Review and updating of MOAThe Secretary of the Interior and the Secretary of Defense shall periodically review and revise such memorandum of agreement to account for new offshore energy production technologies, including those that use wind energy.
			4.Disposition of revenue
 (a)Payment of covered leasing revenues to StatesNotwithstanding section 9 of the Outer Continental Shelf Lands Act (43 U.S.C. 1338), of the amount of covered leasing revenues received by the United States each fiscal year under any lease in the Virginia lease sale planning area, 37.5 percent shall be allocated and paid in accordance with subsection (b) to States that are affected States with respect to the leases under which those revenues are received by the United States.
			(b)Allocation of payments
 (1)In generalThe amount of covered leasing revenues received by the United States with respect to a leased tract that are required to be paid to States in accordance with this subsection each fiscal year shall be allocated among and paid to affected States that are within 200 miles of the leased tract, in amounts that are inversely proportional to the respective distances between the point on the coastline of each such affected State that is closest to the geographic center of the lease tract, as determined by the Secretary.
 (2)Minimum and maximum allocationThe amount allocated to a State under paragraph (1) each fiscal year with respect to a leased tract shall be—
 (A)in the case of a State that is the nearest State to the geographic center of the leased tract, not less than 25 percent of the total amounts allocated with respect to the leased tract; and
 (B)in the case of any other State, not less than 10 percent, and not more than 15 percent, of the total amounts allocated with respect to the leased tract.
 (3)AdministrationAmounts allocated to a State under this subsection— (A)shall be available to the State without further appropriation;
 (B)shall remain available until expended; and (C)shall be in addition to any other amounts available to the State under the Outer Continental Shelf Lands Act (43 U.S.C. 1331 et seq.).
					(4)Use of funds
 (A)In generalExcept as provided in subparagraph (B), a State may use funds allocated and paid to it under this subsection for any purpose as determined by the laws of that State.
 (B)Restriction on use for matchingFunds allocated and paid to a State under this subsection may not be used as matching funds for any other Federal program.
 (c)DefinitionsIn this section: (1)Affected StateThe term affected State has the meaning that term has under section 2 of the Outer Continental Shelf Lands Act (43 U.S.C. 1331).
 (2)Covered leasing revenuesThe term covered leasing revenues means amounts received by the United States as bonuses, rents, and royalties under leases for oil and gas, wind, tidal, or other energy exploration, development, and production under any lease in the Virginia lease sale planning area.
				5.Offshore meteorological site testing and monitoring projects
			(a)Offshore meteorological project permitting
 (1)In generalThe Secretary of the Interior shall by regulation require that any applicant seeking to conduct an offshore meteorological site testing and monitoring project on the outer Continental Shelf (as that term is defined in the Outer Continental Shelf Lands Act (43 U.S.C. 1331 et seq.)) must obtain a permit and right of way for the project in accordance with this subsection.
				(2)Permit and right-of-way timeline and conditions
 (A)Deadline for ApprovalThe Secretary shall decide whether to issue a permit and right of way for an offshore meteorological site testing and monitoring project within 30 days after receiving an application.
 (B)Public comment and consultationDuring the period referred to in subparagraph (A), the Secretary shall— (i)provide an opportunity for submission of comments by the public; and
 (ii)consult with the Secretary of Defense, the Commandant of the Coast Guard, and the heads of other Federal, State, and local agencies that would be affected by issuance of the permit and right of way.
 (C)Denial of permit; opportunity to remedy deficienciesIf the application is denied, the Secretary shall provide the applicant— (i)in writing, clear and comprehensive reasons why the application was not approved and detailed information concerning any deficiencies in the application; and
 (ii)an opportunity to remedy such deficiencies. (b)NEPA exclusionSection 102(2)(C) of the National Environmental Policy Act of 1969 (42 U.S.C. 4332(2)(C)) shall not apply with respect to an offshore meteorological site testing and monitoring project.
 (c)Protection of InformationThe information provided to the Secretary of the Interior pursuant to subsection (d)(3) shall be treated by the Secretary as proprietary information and protected against disclosure.
 (d)Definition of an offshore meteorological site testing and monitoring projectIn this section, the term offshore meteorological site testing and monitoring project means a project carried out on or in the waters of the Outer Continental Shelf administered by the Department of the Interior to test or monitor weather (including wind, tidal, current, and solar energy) using towers, buoys, or other temporary ocean infrastructure, that—
 (1)causes— (A)less than 1 acre of surface or seafloor disruption at the location of each meteorological tower or other device; and
 (B)not more than 5 acres of surface or seafloor disruption within the proposed area affected by the project (including hazards to navigation);
 (2)is decommissioned not more than 5 years after the date of commencement of the project, including— (A)removal of towers, buoys, or other temporary ocean infrastructure from the project site; and
 (B)restoration of the project site to approximately the original condition of the site; and (3)provides meteorological information obtained by the project to the Secretary of the Interior.
 6.Definition of Virginia lease sale planning areaIn this Act, the term Virginia lease sale planning area means the area of the outer Continental Shelf (as that term is defined in the Outer Continental Shelf Lands Act (43 U.S.C. 1331 et seq.)) that has—
 (1)a boundary consisting of a straight line extending from the northernmost point of Virginia's seaward boundary to the point on the seaward boundary of the United States exclusive economic zone located at 37 degrees 17 minutes 1 second North latitude, 71 degrees 5 minutes 16 seconds West longitude; and
 (2)a southern boundary consisting of a straight line extending from the southernmost point of Virginia's seaward boundary to the point on the seaward boundary of the United States exclusive economic zone located at 36 degrees 31 minutes 58 seconds North latitude, 71 degrees 30 minutes 1 second West longitude.
 7.Clarifications with respect to existing executive authoritiesSubsection (a) of section 12 of the Outer Continental Shelf Lands Act (43 U.S.C. 1341) is amended to read as follows:
			
 (a)Executive authorities with respect to unleased landsThe President may make, modify, extend, or revoke withdrawals from disposition of any of the unleased lands of the outer Continental Shelf..
		